Citation Nr: 1726324	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  11-28 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for a left ear sensorineural hearing loss. 

2.  Entitlement to service connection for a right ear hearing loss. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Abdelbary, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1972 to September 1974.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.


FINDINGS OF FACT

1.  The Veteran has demonstrated, at worst, Level I acuity in his left ear.  

2.  The evidence of record reflects that the Veteran does not have a right ear hearing loss disability for VA purposes.

CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for a left ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2016).

2.  The criteria for establishing entitlement to service connection for a right ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Rating for Left Ear Hearing Loss

Applicable Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2016).  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).

Assignment of a disability rating for hearing loss is derived by a mechanical application of the rating schedule to the specific numeric designations assigned after audiology testing is completed.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  38 C.F.R. § 4.85.

Evaluations of defective hearing are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by puretone audiometric tests in the frequencies 1000, 2000, 3000 and 4000 Hertz.  38 C.F.R. § 4.85, Diagnostic Code 6100.  To evaluate the degree of disability from defective hearing, the Rating Schedule requires assignment of a Roman numeral designation, ranging from Level I to Level XI.  Other than exceptional cases, VA arrives at the proper designation by mechanical application of Table VI, which determines the designation based on results of standard test parameters.  Table VII is then applied to arrive at a rating based upon the respective Roman numeral designations for each ear.  Where impaired hearing is service-connected in only one ear, the nonservice-connected ear will be assigned a Roman numeral I for rating purposes. 

In exceptional cases, when the puretone threshold at each of the four specified frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, the rating specialist will determine the level designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86 (2016).  Each ear will be evaluated separately.  38 C.F.R. § 4.86 (a).  Further, when the average puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, VA will determine the level designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher level.  Each ear will be evaluated separately. 38 C.F.R. § 4.86 (b).

Analysis 

The Veteran contends that his service-connected left ear hearing loss disability is more severely disabling than reflected by the evaluation assigned.  The Veteran's service-connected left ear hearing loss is currently evaluated as noncompensable for the entire appeal period under Diagnostic Code 6100, which pertains specifically to a hearing loss disability and the Veteran's symptoms are of hearing loss; thus, the Veteran is appropriately rated under Diagnostic Code 6100.

During a June 2016 VA audiological examination report, the Veteran reported the functional impact of his hearing loss is reflected in his difficulty hearing the television or radio.  The audiological findings, which measured acoustic immittance, ipsilateral acoustic reflexes, and contralateral acoustic reflexes, were normal in the left ear.  An audiogram shows puretone thresholds, in decibels, as follows: 





HERTZ



500
1000
2000
3000
4000
LEFT
25
25
40
45
50

The puretone threshold average for his left ear is 40 decibels.  On Maryland CNC word list speech discrimination test, the Veteran measured 96 percent speech discrimination in his left ear.  Sensorineural hearing loss in the left ear in the frequency range of 500-4000 Hz and in the frequency range of 6000 Hz or higher was noted.  Ultimately, the VA examiner opined that the Veteran's diagnosis of sensorineural hearing loss of the left ear has not increased in severity and the condition is currently active. 

Applying the results of this examination to the tables provided in 38 C.F.R. § 4.85, the result reflects a finding of Level I hearing loss in the left ear.  The Veteran's non-service connected right ear would be assigned at Level I for rating purposes.  See 38 C.F.R. § 4.85(f) (where impaired hearing is service-connected in only one ear, the nonservice-connected ear will be assigned a Roman numeral I for rating purposes).  Consequently, under Table VII of 38 C.F.R. § 4.85, these findings warrant a zero, or non-compensable rating.

Additionally, the Board has considered the Veteran's lay statements in regards to the current severity of his hearing loss.  During the course of this appeal, the Veteran has chronicled the difficulties that he has had with his hearing loss disability throughout the normal conditions of his life and activities of daily living, which included difficulty hearing the television and radio.  See June 2016 VA Hearing Loss and Tinnitus Disability Benefits Questionnaire. 

Upon consideration of the Veteran's lay statements as to the Veteran's subjective hearing loss, the Board finds that his statements are outweighed by the objective audiological findings.  The assignment of disability ratings for hearing impairment is derived from a mechanical formula.  Thus, while laypersons are competent to report general symptoms such as hearing loss, the specific audiological findings from the June 2016 VA audiological examination is more probative of the severity of the Veteran's hearing loss disability for VA purposes.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (2007).  Significantly, there is no contrary medical opinion.

Lastly, because there is no evidence at any point during the appeal period of an exceptional pattern of hearing impairment under 38 C.F.R. § 4.86, defined under subsection (a) as when the puretone threshold at each of the four specified frequencies is 55 or more, or under subsection (b) as when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating provisions under 38 C.F.R. § 4.86 do not apply.

In sum, the evidence deemed most probative by the Board demonstrates that, pursuant to the criteria provided in 38 C.F.R. §§ 4.85 and 4.86, a compensable rating is not warranted for the Veteran's sensorineural hearing loss of the left ear.   

II. Service Connection for Right Ear Hearing Loss

Applicable Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Even though disabling hearing loss is not demonstrated at separation, a veteran may, nevertheless, establish service connection for a current hearing disability by submitting evidence that a current disability is related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

For veterans with 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, including organic diseases of the nervous system such as sensorineural hearing loss, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  VA considers high frequency sensorineural hearing loss to be an organic disease of the nervous system.  See Memorandum from Under Secretary of Health to Under Secretary for Benefits, Characterization of High Frequency Sensorineural Hearing Loss, October 4, 1995.

Pursuant to 38 C.F.R. § 3.303 (b), where a chronic disease such as sensorineural hearing loss is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303 (b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101 (3) or 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

The Veteran contends that he suffers from hearing loss in his right ear due to noise exposure as an infantryman during his service in Korea.  In this regard, the Veteran's military personnel records indicate that during his active duty in the U.S. Army, he served as a 11E20 (Tank Gunner) assigned to the 1st Tank Battalion, 72nd Armored Division in Korea.  

With regards to the first element of service connection, the existence of a present disability, the Board finds the evidence of record does not show audiometric findings that meet the criteria for hearing loss under VA regulations.

Here, a review of the Veteran's service treatment records reveal that upon entrance to and separation from military service, the Veteran's hearing was clinically normal.  

The Veteran was afforded a VA audiological examination in January 2010, during which the Veteran reported he has difficulty hearing the television and radio.  Upon physical examination, the VA examiner noted the auricle examination and the external ear examination of the Veteran's right side were within normal limits.  On diagnostic examination, the puretone thresholds, in decibels, were as follow:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
30
30

On Maryland CNC word list speech discrimination test, the Veteran measured 98 percent speech discrimination in his right ear.  

Based upon the results of this examination, none of the auditory thresholds at any of the frequencies measured at 40 decibels or greater, there were not at least three of the frequencies at 26 decibels or greater, and the Maryland CNC Test scores were greater than 94 percent.  Subsequently, the Veteran's audiometric findings do not meet the criteria for impaired hearing under VA regulations.  38 C.F.R. § 3.385.

The Veteran was afforded another VA audiological examination in June 2016.  Again, the Veteran reported he has trouble hearing and requires louder volume when listening to television or the radio.  The audiological findings, which measured acoustic immittance, ipsilateral acoustic reflexes, and contralateral acoustic reflexes, were normal in the right ear. An audiogram shows puretone thresholds, in decibels, as follows:
		



HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
20
35
35

On Maryland CNC word list speech discrimination test, the Veteran measured 96 percent speech discrimination in his right ear.  Sensorineural hearing loss in the right ear in the frequency range of 500-4000 Hz and in the frequency range of 6000 Hz or higher was noted.  

The Board acknowledges that the VA examiner opined that the Veteran has sensorineural hearing loss in his right ear.  However, included in the VA examination report under this diagnosis is the following note, "the veteran may have hearing loss at a level that is not considered to be a disability for VA purposes.  This can occur when the auditory thresholds are greater than 25 decibels at one or more frequencies in the 500-4000 Hz range."  Additionally, the VA examiner noted that "the Veteran may have impaired haring, but it does not meet the criteria to be considered a disability for VA purposes.  For VA purposes, the diagnosis of hearing impairment is based upon testing at frequency ranges of 500, 1000, 2000, 3000, and 4000."  Consequently, even though the VA examiner noted sensorineural hearing loss in the right ear, based upon the objective results of this examination, with none of the auditory thresholds at any of the frequencies at 40 decibels or greater, or without at least three of the frequencies at 26 decibels or greater, and without Maryland CNC Test scores less than 94 percent, the Veteran's audiometric findings do not meet the criteria for impaired hearing under VA regulations.  38 C.F.R. § 3.385.

In addition to the objective audiological findings, the Board has considered the Veteran's contentions.  The Veteran contends that he suffers hearing loss in his right ear due to his service in the Redeye Support Unit with the 1st Battalion 72nd Armor 2nd Infantry Division in Korea, in which he was exposed to hazardous noise while working closely with the Armor battalion and supporting the tanks during the tank gunneries and other field maneuvers without any ear protection.  See April 25, 2010 Statement by the Veteran.  

Upon consideration of the Veteran's lay statements as to the Veteran's subjective hearing loss, the Board finds that his statements are outweighed by the objective audiological findings.  Again, while laypersons are competent to report general symptoms such as hearing loss, the specific audiological findings from the audiograms afforded during service, the January 2010 VA audiological examination report, and the June 2016 audiological examination report are more probative of the etiology of the Veteran's hearing loss for VA purposes.  Jandreau, 492 F.3d at 1376-77.  Notably, there is no contrary medical opinion. 

In light of the above, the Board finds that the probative evidence of record does not demonstrate that the Veteran has right ear hearing loss, and it finds that the first element of service connection has not been met.

In the absence of evidence of a current hearing disability that meets VA standards, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223.225 (1992); 38 C.F.R. § 3.385 (2008) (for VA purposes, "impaired hearing will be considered to be a disability" only when hearing loss examination results reach certain auditory thresholds).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997).  The evidence must show that the Veteran currently has the disability for which benefits are being claimed.  

Without evidence of a right ear hearing loss, entitlement to service connection for right ear hearing loss must be denied.


ORDER

Entitlement to an initial compensable evaluation for a left ear sensorineural hearing loss is denied. 

Entitlement to service connection for a right ear hearing loss is denied. 




______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


